     Case 3:20-cv-00734-MMA-BLM Document 27 Filed 07/27/21 PageID.1115 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     CHRISTINA P.,                                       Case No. 20-cv-734-MMA (BLM)
12                                        Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
13     v.                                                  MOTION FOR ATTORNEYS’ FEES
14     ANDREW SAUL, Commissioner of
                                                           [Doc. No. 25]
       Social Security,
15
                                       Defendant.
16
17
18
19
20          On April 16, 2020, Christina P. (“Plaintiff”) filed this social security appeal
21    challenging the denial of her “application for Title II Social Security Disability Insurance
22    benefits and Title XVI Supplemental Security Income benefits.” Doc. No. 1 ¶ 1. The
23    Court referred all matters arising in this social security appeal to the assigned Magistrate
24    Judge for report and recommendation (“R&R”) pursuant to 28 U.S.C. § 636(b)(1)(B) and
25    Civil Local Rule 72.1. See Doc. No. 5. On March 10, 2021, the Court granted the
26    parties’ joint motion to remand the action to the agency for further administrative
27    proceedings pursuant to sentence four of 42 U.S.C. § 405(g). See Doc. No. 21. Plaintiff
28    now requests attorneys’ fees in the amount of $14,939.38 pursuant to the Equal Access to

                                                       1
                                                                                20-cv-734-MMA (BLM)
     Case 3:20-cv-00734-MMA-BLM Document 27 Filed 07/27/21 PageID.1116 Page 2 of 3



 1    Justice Act (“EAJA”), 28 U.S.C. § 2412(d). See Doc. No. 25. The Commissioner has
 2    not filed a response to Plaintiff’s motion. See CivLR 7.1.e.2, 7.1.f.3. The Court found
 3    the matter suitable for determination on the papers and without oral argument pursuant to
 4    Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 26.
 5          The EAJA allows a prevailing party to seek attorneys’ fees from the United States
 6    within thirty days of final judgment. See 28 U.S.C. § 2412(d). “A sentence four remand
 7    becomes a final judgment, for purposes of attorneys’ fees claims brought pursuant to the
 8    EAJA, 28 U.S.C. § 2412(d), upon expiration of the time for appeal.” Akopyan v.
 9    Barnhart, 296 F.3d 852, 854 (9th Cir. 2002) (citing Shalala v. Schaefer, 509 U.S. 292,
10    297 (1993)); see also 28 U.S.C. § 2412(d)(2)(G); Melkonyan v. Sullivan, 501 U.S. 89,
11    102 (1991) (“In sentence four cases, the filing period begins after the final judgment
12    . . . is entered by the court and the appeal period has run, so that the judgment is no longer
13    appealable.”). If one of the parties is the United States, either party may file a notice of
14    appeal within sixty days of the order appealed from. See Fed. R. App. P. 4(a)(1)(B). “A
15    plaintiff who obtains a sentence four remand is considered a prevailing party for purposes
16    of attorneys’ fees.” Akopyan, 296 F.3d at 854 (citing Shalala, 509 U.S. at 301–02).
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26
27
28

                                                    2
                                                                                 20-cv-734-MMA (BLM)
     Case 3:20-cv-00734-MMA-BLM Document 27 Filed 07/27/21 PageID.1117 Page 3 of 3



 1           Here, the Court finds that Plaintiff is the prevailing party in this action for the
 2    purposes of attorneys’ fees, the motion is timely, and the amount of fees is reasonable.1
 3    Accordingly, the Court GRANTS Plaintiff’s unopposed motion for an attorneys’ fees
 4    award of $14,939.38 pursuant to the EAJA.
 5           IT IS SO ORDERED.
 6
 7    Dated: July 27, 2021
 8                                                          _____________________________
 9                                                          Hon. Michael M. Anello
10                                                          United States District Judge
11
12
13
14
15
16
17
18
19
      1
        Counsel seek attorneys’ fees based on 71.9 hours and the EAJA statutory rate, adjusted for the cost of
20    living, of $207.78. See Doc. No. 25-1 at 4; Deane Decl., Doc. No. 25-2 ¶¶ 4, 6. The Court notes that
21    four attorneys performed work on behalf of Plaintiff. See Doc. No. 25-1 at 5; Deane Decl., Exh. B, Doc.
      No. 25-2 at 6. However, only one attorney provides information detailing her experience. See Dean
22    Decl., Doc. No. 25-2 ¶¶ 2–4. No information is provided regarding the experience of the other three
      named attorneys. Cf. “[T]he fee applicant bears the burden of establishing entitlement to an award and
23    documenting the appropriate hours expended and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424,
      437 (1983); Costa v. Comm’r of Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012) (“This court
24    applies the principles set forth in Hensley—and other cases interpreting 42 U.S.C. § 1988—to determine
25    what constitutes a reasonable fee award under the EAJA.”). Despite the oversight in not providing
      justification for their rate, the Court takes judicial notice of the attorneys’ several years of experience,
26    counsel provide billing records, and counsel do not seek a rate in excess of the statutory rate—as
      modified by cost of living, see Statutory Maximum Rates Under the Equal Access to Justice, U.S. Courts
27    for the Ninth Circuit (first citing 28 U.S.C. § 2412 (d)(2)(A); then citing Thangaraja v. Gonzales, 428
      F.3d 870, 876–77 (9th Cir. 2005); and then citing 9th Cir. R. 39-1.6),
28    https://www.ca9.uscourts.gov/attorneys/statutory-maximum-rates/ (last visited July 26, 2021).

                                                           3
                                                                                            20-cv-734-MMA (BLM)
